 



TherapeuticsMD, Inc. 10-Q [txmd-10q_093020.htm]

Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated as of [●] [●], 20[__]
(“Effective Date”), is by and between TherapeuticsMD, Inc., a Nevada corporation
(the “Company”), and [NAME OF DIRECTOR/OFFICER] (the “Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee is a director or officer of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
its stockholders and that the Company therefore should seek to assure such
persons that indemnification and insurance coverage is available; and

 

WHEREAS, Chapter 78 of the Nevada Revised Statutes (the “NRS”) authorizes a
Nevada corporation to indemnify directors, officers, employees, and agents of
such a corporation and the Amended and Restated Articles of Incorporation of the
Company, as amended (the “Articles”), provides that the Company will indemnify
any and all persons whom it has power to indemnify under the NRS.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
continue to provide services to the Company, the parties agree as follows:

 

1.                  Definitions and Construction. For purposes of this
Agreement:

 

(a)               “Change in Control” means the occurrence of any one of the
following events:

 

i.                        any “person” (as such term is defined in Section
3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (i) will not be deemed to be a Change in Control by virtue of any
of the following acquisitions: (A) by the Company or any subsidiary; (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary; (C) pursuant to a Non-Control Transaction (as defined in
paragraph (iii) below); or (D) a transaction (other than one described in
paragraph (iii) below) in which Company Voting Securities are acquired from the
Company, if a majority of the Incumbent Board (as defined in paragraph (ii)
below) approves a resolution providing expressly that the acquisition under this
clause (D) does not constitute a Change in Control under this paragraph (i);

 

1 

 



 

ii.                        individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) will be considered a member of the Incumbent Board (other than any
individual designated by a person who has entered into an agreement with the
Company to effect a transaction described in Sections 1(a)(i), (iii), (iv) or
(v));

 

iii.                        the consummation of a merger, consolidation, share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders
(whether for such transaction or the issuance of securities in the transaction
or otherwise) (a “Reorganization”), unless immediately following such
Reorganization more than 50% of the total combined voting power of the entity
that controls, directly or indirectly, the entity resulting from such
Reorganization (the “Surviving Company”) is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and with the power
to elect at least a majority of the board of directors or other governing body
of such Surviving Company (a “Non-Control Transaction”); or

 

iv.                        the stockholders of the Company approve a plan of
complete liquidation or dissolution; or the consummation of a sale (or series of
sales) of all or substantially all of the assets of the Company and its
subsidiaries to an entity that is not an affiliate of the Company.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any person acquires beneficial ownership of 30% or more of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that, if, after such acquisition by the Company, such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control will then be deemed to have occurred.

 

(b)               “Corporate Status” means the fact that a person is or was a
director, officer, employee, or agent of the Company or is or was serving at the
request of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise.

 

(c)               “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

2 

 

 

(d)               “Enterprise” will mean the Company and any other corporation,
partnership, joint venture, trust, or other enterprise that Indemnitee is or was
serving at the request of the Company as a director, officer, employee, or
agent.

 

(e)               “Expenses” will include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, ERISA excise
taxes and penalties, and all other disbursements or expenses of the types
customarily incurred or actually incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding, or responding to, or
objecting to, a request to provide discovery in a Proceeding. Expenses also will
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent. Should any payments by the Company to or for the account of
Indemnitee under this Agreement be determined to be subject to any federal,
state, or local income or excise tax, Expenses will also include such amounts as
are necessary to place Indemnitee in the same after-tax position (after giving
effect to all applicable taxes) Indemnitee would have been in had no such tax
been determined to apply to those payments. The parties agree that for the
purposes of any advancement of Expenses for which Indemnitee has made written
demand to the Company in accordance with this Agreement, all Expenses included
in such demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable in the good faith judgment of such counsel will be presumed
conclusively to be reasonable. Expenses, however, will not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

 

(f)                “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five (5) years has been, retained to represent: (i) the
Company or Indemnitee in any matter material to either such party (other than
with respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities, and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

 

(g)               “Proceeding” includes any threatened, pending, or completed
action, suit, claim, counterclaim, cross claim, arbitration, mediation,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing, or any other actual, threatened, or completed proceeding, whether
brought by or in the right of the Company or otherwise and whether civil,
criminal, administrative, legislative, or investigative (formal or informal), in
each case whether or not Indemnitee’s Corporate Status existed at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement, including one pending on or before the Effective Date, but
excluding one initiated by an Indemnitee under Section 8 to enforce Indemnitee’s
rights under this Agreement.

 

3 

 



 

(h)               Unless otherwise explicitly specified, this Agreement is to be
interpreted such that (i) words denoting the singular will include the plural
and vice versa; (ii) the terms “include,” “including,” “comprise,” “comprises,”
and words of similar effect are used in the inclusive sense of “including,
without limitation; (iii) “or” is used in the inclusive sense of “and/or” unless
used in connection with the word “either,” “unless,” “alternatively,” and words
of similar effect; (iv) “any” is used in the sense of “any and/or all”; (v)
“herein,” “hereof,” “hereunder,” and words of similar effect refer to the
entirety of this Agreement; and (vi) “days” refer to calendar days. The language
of this Agreement will be construed according to its fair meaning and not
strictly against either Party.

 

2.                  Indemnity of Indemnitee. The Company will hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

 

(a)               Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee will be entitled to the rights of indemnification provided
in this Section 2(a) if, by reason of Indemnitee’s Corporate Status, Indemnitee
was or is a party, or is threatened to be made a party, to any Proceeding other
than a Proceeding by or in the right of the Company. Under this Section 2(a),
the Company will indemnify Indemnitee against all Expenses, judgments, fines,
and amounts paid in settlement actually and reasonably incurred by Indemnitee,
or on Indemnitee’s behalf, in connection with such Proceeding or any claim,
issue, or matter therein, if Indemnitee either (i) is not liable under NRS
78.138, or (ii) acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.

 

(b)               Proceedings by or in the Right of the Company. Indemnitee will
be entitled to the rights of indemnification provided in this Section 2(b) if,
by reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to
be made, a party to or participant in any Proceeding brought by or in the right
of the Company to procure a judgment in its favor. Under this Section 2(b), the
Company will indemnify Indemnitee against all Expenses and amounts paid in
settlement actually and reasonably incurred by Indemnitee, or on Indemnitee’s
behalf, in connection with such Proceeding or any claim, issue, or matters
therein, if Indemnitee either (i) is not liable under NRS 78.138, or (ii) acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, if applicable
law so provides, no indemnification against such Expenses or other amounts will
be made in respect of any claim, issue, or matter as to which Indemnitee will
have been adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable to the Company or for amounts paid in settlement
to the Company, unless and only to the extent that the court in which the
Proceeding was brought or other court of competent jurisdiction will determine
that in view of all the circumstances in the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as the court deems proper.

 

4 

 

 

(c)               Termination of Proceeding. The termination of any Proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, will not, of itself, create a presumption that the Indemnitee is
liable under NRS 78.138 or did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the corporation, or that, with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that the conduct was unlawful.

 

(d)               Indemnification for Expenses of a Successful Party.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful on the merits or otherwise in any Proceeding, the Company will
indemnify Indemnitee to the maximum extent permitted by law, as such may be
amended from time to time, against all Expenses actually and reasonably incurred
by Indemnitee in connection with the defense of the Proceeding. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues, or matters in
such Proceeding, the Company will indemnify Indemnitee against all Expenses
actually and reasonably incurred Indemnitee, or on Indemnitee’s behalf, in
connection with each successfully resolved claim, issue, or matter. For purposes
of this Section 2(d) and without limitation, the termination of any claim,
issue, or matter in such a Proceeding by dismissal, with or without prejudice,
will be deemed to be a successful result as to such claim, issue, or matter.

 

3.                  Additional Indemnity. In addition to, and without regard to
any limitations on, the indemnification provided for in Section 1, the Company
will and hereby does indemnify and hold harmless Indemnitee, to the fullest
extent permitted by law, as may be amended from time to time, against all
Expenses, judgments, fines, and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, if, by reason of
Indemnitee’s Corporate Status, Indemnitee was or is a party, or is threatened to
be made a party, to any Proceeding (including a Proceeding by or in the right of
the Company). The only limitation that will exist upon the Company’s obligations
under this Agreement will be that the Company will not be obligated to make any
payment to Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Section 7 and Section 8) to be
unlawful.

 

4.                  Contribution.

 

(a)               Whether or not the indemnification provided herein is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company will pay
the entire amount of any judgment or settlement of such Proceeding without
requiring Indemnitee to contribute to such payment and the Company hereby waives
and relinquishes any right of contribution it may have against Indemnitee. The
Company will not enter into any settlement of any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

 

5 

 

 

(b)               Without diminishing or impairing the obligations of the
Company set forth in the preceding subparagraph, if, for any reason, Indemnitee
elects to or be required to pay all or any portion of any judgment or settlement
in any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding), the Company will contribute to the
amount of Expenses, judgments, fines, and amounts paid in settlement actually
and reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors, or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors, or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, judgments, fines, or settlement amounts, as well as
any other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and all officers, directors, or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, will be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

 

(c)               The Company hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors, or employees of the Company, other than Indemnitee, who may
be jointly liable with Indemnitee.

 

(d)               To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
amounts paid or to be paid in settlement, or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) or transaction(s) giving cause to
such Proceeding; or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
or transaction(s).

 

(e)               The Company hereby acknowledges that Indemnitee may have
rights to indemnification for payment of the judgment or settlement amount, or
the advancement of Expenses provided by another entity (“Other Indemnitor(s)”).
The Company agrees with Indemnitee that the Company is the indemnitor of first
resort of Indemnitee with respect to matters for which indemnification or
advancement of Expenses is provided under this Agreement and that the Company
will be obligated to make all payments due to or for the benefit of Indemnitee
under this agreement without regard to any rights that Indemnitee may have
against the Other Indemnitor(s). The Company hereby waives any equitable rights
to contribution or indemnification from the Other Indemnitor in respect of any
amounts paid or advanced to Indemnitee hereunder. The Company further agrees
that no payment of Expenses or losses by the Other Indemnitor(s) to or for the
benefit of Indemnitee will affect the obligations of the Company hereunder, and
that the Company will be obligated to repay the Other Indemnitor(s) for all
amounts so paid or reimbursed to the extent that the Company has an obligation
to indemnify Indemnitee for such Expenses or losses hereunder.

 

6 

 

 



5.                  Indemnification for Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee, by reason
of Indemnitee’s Corporate Status, is a witness, or is made (or asked) to respond
to discovery requests or otherwise asked to participate in any Proceeding to
which Indemnitee is not a party, the Company will indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee, or on Indemnitee’s
behalf, in connection therewith.

 

6.                  Advancement of Expenses. Notwithstanding any other provision
of this Agreement, the Company will advance all Expenses incurred by or on
behalf of Indemnitee in connection with defending any Proceeding within thirty
(30) days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
will reasonably evidence the Expenses incurred by Indemnitee and, if required by
law, at the time of such advance. Indemnitee will also submit an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it is ultimately be
determined by a court of competent jurisdiction that Indemnitee is not entitled
to be indemnified by the Company against such Expenses. Any advances and
undertakings to repay under this Section 6 will be unsecured and interest free.
In furtherance of the foregoing, Indemnitee hereby undertakes to repay such
amounts advanced only if, and to the extent that, it will ultimately be
determined by a court of competent jurisdiction that Indemnitee is not entitled
to be indemnified by the Company as authorized by this Agreement.

 

7.                  Procedures and Presumptions for Determination of Entitlement
to Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the NRS and
public policy of the State of Nevada. Accordingly, the parties agree that the
following procedures and presumptions will apply if of any question as to
whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)               To obtain indemnification under this Agreement, Indemnitee
will submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The General Counsel will, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, will not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, the Company is
actually and materially prejudiced as a direct result of such failure.

 

(b)               Upon written request by Indemnitee for indemnification under
the first sentence of Section 7(a), a determination with respect to Indemnitee’s
entitlement thereto will be made in the specific case by one of the following
three methods, which will be at the election of the Board: (i) by a majority
vote of a quorum consisting of Disinterested Directors (as hereinafter defined),
(ii) if a majority vote of a quorum consisting of Disinterested Directors so
orders, or if a quorum of Disinterested Directors cannot be obtained, by
Independent Counsel (as hereinafter defined) in a written opinion to the Board,
a copy of which will be delivered to Indemnitee, or (iii) by the stockholders of
the Company.

 

7 

 



 

(c)               Notwithstanding anything to the contrary set forth in this
Agreement, if a request for indemnification is made after a Change in Control,
at the election of Indemnitee made in writing to the Company, and if the Board
by a majority vote of a quorum consisting of Disinterested Directors orders the
determination of Indemnitee’s entitlement to indemnification to be made by an
Independent Counsel, or if a quorum of Disinterested Directors cannot be
obtained, any determination required to be made under Section 7(b) as to whether
Indemnitee is entitled to indemnification will be made by Independent Counsel
selected as provided in this Section 7(c). The Independent Counsel will be
selected by Indemnitee, unless Indemnitee requests that such selection be made
by the Board. The party making the selection will give written notice to the
other party advising it of the identity of the Independent Counsel so selected.
The party receiving such notice may, within seven (7) days after such written
notice of selection is received, deliver to the other party a written objection
to such selection. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1, and the objection sets forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected will act as Independent Counsel. If a written
objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification under Section 7(a), no Independent Counsel
has been selected (or, if selected, such selection has been objected to) in
accordance with this paragraph, then either the Company or Indemnitee may
petition the courts of the State of Nevada or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court designates, and the person with respect to whom an
objection is favorably resolved or the person so appointed will act as
Independent Counsel under this Section. The Company will pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting under Section 7(b). The Company will pay any
and all reasonable and necessary fees and expenses incident to the procedures of
this Section 7(c), regardless of the manner in which such Independent Counsel
was selected or appointed.

 

(d)               Except as set forth in Section 7(c), if the determination of
entitlement to indemnification is to be made by Independent Counsel under
Section 7(b), the Independent Counsel will be selected by the Board. Indemnitee
may, within ten (10) days after such written notice of selection is given,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 1, and the objection will set forth with particularity the
factual basis of such assertion. Absent a proper and timely objection, the
person so selected will act as Independent Counsel. If a written objection is
made and substantiated, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification under
Section 7(a), no Independent Counsel has been selected (or, if selected, such
selection has been objected to) in accordance with this paragraph, then either
the Company or Indemnitee may petition the appropriate courts of the State of
Nevada or other court of competent jurisdiction for resolution of any objection
made by Indemnitee to the Company’s selection of Independent Counsel or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court will designate, and the person with respect to whom an
objection is favorably resolved or the person so appointed will act as
Independent Counsel under Section 7(b). The Company will pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting under Section 7(b), and the Company will pay
any and all reasonable fees and expenses incident to the procedures of this
Section 7(d), regardless of the manner in which such Independent Counsel was
selected or appointed.

 

(e)               In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination will presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption will have the burden
of proof and the burden of persuasion by clear and convincing evidence. Neither
the failure of the Company (including by its directors or independent legal
counsel) to have made a determination prior to the commencement of any action
under this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, will
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

 

(f)                Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise. In addition, the knowledge or actions, or failure to act, of any
director, officer, agent, or employee of the Enterprise will not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement. Whether or not the foregoing provisions of this Section 7(f) are
satisfied, Indemnitee will be presumed to have at all times acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption will
have the burden of proof and the burden of persuasion by clear and convincing
evidence. The Company promptly will advise Indemnitee in writing with respect to
any determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.

 

8 

 

 

(g)               Notwithstanding anything to the contrary set forth in this
Agreement, if the person, persons, or entity empowered or selected under Section
7 to determine whether Indemnitee is entitled to indemnification will not have
been appointed or will not have made a determination within sixty (60) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification will be deemed to have been made
and Indemnitee will be entitled to such indemnification, unless the Company
establishes by written opinion of Independent Counsel that (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such sixty (60)-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons, or entity making such determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation or information relating thereto; and provided,
further, that the foregoing provisions of this Section 7(g) will not apply if
the determination of entitlement to indemnification is to be made by the
stockholders under Section 7(b) and if (A) within fifteen (15) days after
receipt by the Company of the request for such determination, the Disinterested
Directors resolve as required by Section 7(b)(iii) to submit such determination
to the stockholders for their consideration at an annual meeting thereof to be
held within ninety (90) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within ninety (90) days after having been so
called and such determination is made thereat.

 

(h)               Indemnitee will cooperate with the person, persons, or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons, or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board or stockholder of the Company will
act reasonably and in good faith in making a determination regarding
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons, or entity making such determination
will be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

 

(i)                 The Company acknowledges that a settlement or other
disposition, including a conviction or a plea of nolo contendere short of final
judgment, may be successful if it permits a party to avoid expense, delay,
distraction, disruption, or uncertainty. If any Proceeding to which Indemnitee
is a party is resolved in any manner other than by adverse judgment against
Indemnitee (including, without limitation, settlement of such Proceeding with or
without payment of money or other consideration) it will be presumed that
Indemnitee has been successful on the merits or otherwise in such Proceeding and
will not create a presumption that (i) Indemnitee did not act in good faith or
in a manner reasonably believed to be in or not opposed to the best interests of
the Company or (ii) that, with respect to any criminal Proceeding, Indemnitee
did not have reasonable cause to believe that Indemnitee’s conduct was unlawful.
Anyone seeking to overcome this presumption will have the burden of proof and
the burden of persuasion by clear and convincing evidence.

 

9 

 



 

(j)                 The termination of any Proceeding or of any claim, issue, or
matter therein, by judgment, order, settlement, or conviction, or upon a plea of
nolo contendere or its equivalent, will not of itself adversely affect the right
of Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

8.                  Remedies of Indemnitee.

 

(a)               If (i) a determination is made under Section 7 that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made under Section 6, (iii) no determination of
entitlement to indemnification is made under Sections 7(b) or 7(c) within sixty
(60) days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made under this Agreement within ten (10) days
after receipt by the Company of a written request therefor, or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made under Section 6, Indemnitee will be entitled to an
adjudication of Indemnitee’s entitlement thereto, at Indemnitee’s sole option,
in (1) an appropriate court of the State of Nevada, or any other court of
competent jurisdiction, or (2) an arbitration to be conducted by a single
arbitrator, selected by mutual agreement of the Company and Indemnitee, under
the rules of the American Arbitration Association. The Company will not oppose
Indemnitee’s right to seek any such adjudication.

 

(b)               If a determination has been made under Sections 7(b) or 7(c)
that Indemnitee is not entitled to indemnification, (i) any judicial proceeding
or arbitration commenced under this Section 8 will be conducted in all respects
de novo on the merits, and Indemnitee will not be prejudiced by reason of the
adverse determination under Sections 7(b) or 7(c); and (ii) in any such judicial
proceeding or arbitration, the Company will have the burden of proving that
Indemnitee is not entitled to indemnification under this Agreement.

 

(c)               If a determination is made under Sections 7(b) or 7(c), or
deemed to have been made pursuant to Section 7(g), that Indemnitee is legally
entitled to indemnification, the Company will be obligated to pay the amounts
constituting such indemnification within five (5) days after such determination
has been made or has been deemed to have been made and will be conclusively
bound by such determination in any judicial proceeding commenced under this
Section 8.



10 

 

 

(d)               If Indemnitee, under this Section 8, seeks a judicial
adjudication of or arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, or to recover under any
directors’ and officers’ liability insurance policies maintained by the Company,
the Company will pay to Indemnitee, or on Indemnitee’s behalf, in advance, and
will indemnify Indemnitee against any and all Expenses actually and reasonably
incurred by Indemnitee in such judicial adjudication or arbitration, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses, or insurance recovery. The Company
will indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, will (within ten (10) days after receipt by the Company of a written
request therefore) advance, to the extent not prohibited by law, such expenses
to Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses, or insurance recovery, as the case may be.

 

(e)               The Company will be precluded from asserting in any judicial
proceeding or arbitration commenced under Section 8 that the procedures and
presumptions of this Agreement are not valid, binding, or enforceable and will
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

 

9.                  Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)               The rights of indemnification and advancement of Expenses as
provided by this Agreement will not be deemed exclusive of and will be in
addition to any other rights to which Indemnitee may at any time be entitled
under applicable law, the Articles, or the Bylaws of the Company, as amended
(the “Bylaws”), any agreement, a vote of stockholders, a resolution of
directors, or otherwise, and nothing in this Agreement will diminish or
otherwise restrict Indemnitee’s rights to indemnification or advancement of
expenses under any of the foregoing. No amendment, alteration, or repeal of this
Agreement or of any provision hereof will limit or restrict any right of
Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration, or repeal. To
the extent that a change in the NRS, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Articles, the Bylaws, or this Agreement, it is the intent of the parties hereto
that Indemnitee will be entitled to the greater benefits so afforded by such
change and Indemnitee will be deemed to have such greater benefits hereunder. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy will be cumulative and in addition
to every other right and remedy hereunder or now or hereafter existing at law or
in equity or otherwise. The assertion of any right or remedy hereunder, or
otherwise, will not prevent the concurrent assertion or employment of any other
right or remedy. The Company will not adopt any amendments to its Articles or
Bylaws, the effect of which would be to deny, diminish, or encumber Indemnitee’s
right to indemnification or advancement of expenses under this Agreement, any
other agreement or otherwise.



11 

 

 

(b)               To the extent that the Company maintains insurance providing
liability insurance for directors, officers, employees, agents, or fiduciaries
of the Company, or of any other corporation, partnership, joint venture, or
other enterprise that such person serves at the request of the Company,
Indemnitee will be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any director,
officer, employee, agent, or fiduciary under such policy or policies. The
Company will use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to maintain in
effect for the duration of the Indemnitee’s service to the Company (and
thereafter for so long as Indemnitee will be subject to any pending Proceeding)
such insurance policy or policies providing coverage that is at least
substantially comparable in scope and amount to that provided by the Company’s
current such policies. If, at the time of the receipt of a notice of a claim
under the terms hereof, the Company has or had director and officer liability
insurance in effect, the Company will give prompt notice of the commencement of
such Proceeding to the relevant insurers in accordance with the procedures set
forth in the respective policies. The Company will thereafter take all necessary
or desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

(c)               If the Company makes any payment under this Agreement, the
Company will be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who will execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights (with all
of Indemnitee’s Expenses related thereto reimbursed by or, at the option of
Indemnitee, advanced by the Company).

 

(d)               The Company will not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

 

(e)               The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee, or agent of any other corporation, partnership,
joint venture, trust, or other enterprise will be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, or other
enterprise.

 

10.              Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company will not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:

 

(a)               for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

 

(b)               on account of Indemnitee’s conduct that is established by a
final, non-appealable judgment of a court of competent jurisdiction as
intentional misconduct, fraud, or a knowing violation of law, provided such
misconduct, fraud, or violation was or is material to the cause of action;



 

12 

 



 

(c)               for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or similar provisions of state statutory law or common law;

 

(d)               if and to the extent indemnification is contrary to law,
including specifically the provisions of the Securities Act of 1933, as amended,
or the Exchange Act, the NRS;

 

(e)               for any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements that
arise from an accounting restatement of the Company under Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act);

 

(f)                for any reimbursement of the Company by Indemnitee of any
compensation under any compensation recoupment or clawback policy adopted by the
Board or the compensation committee of the Board, including but not limited to
any such policy adopted to comply with stock exchange listing requirements
implementing Section 10D of the Exchange Act; or

 

(g)               in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, or other indemnitees, unless (i) the Board authorized the
Proceeding (or such part of the Proceeding) prior to its initiation, or (ii) the
Company indemnifies Indemnitee, in its sole discretion, independently of this
Agreement under the powers vested in the Company under applicable law.

 

The Company will have the burden of proof by clear and convincing evidence to
set forth facts supporting an assertion that the Company is not obligated under
this Agreement to make any indemnity as a result of any of Sections 10(a) to
10(g).

 

11.              Retroactive Effect; Duration of Agreement; Successors and
Binding Agreement. All agreements and obligations of the Company contained
herein will be deemed to have become effective upon the date Indemnitee first
had Corporate Status, will continue during the period Indemnitee has Corporate
Status, and will continue thereafter so long as Indemnitee may be subject to any
Proceeding (or any action commenced under Section 8) by reason of Indemnitee’s
Corporate Status, whether or not Indemnitee is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement. This Agreement will be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation, reorganization, or otherwise to
all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors, and personal and legal representatives. The Company
will require any such successor to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Indemnitee and Indemnitee’s counsel, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. Except as otherwise
set forth in this Section 11, this Agreement will not be assignable or delegable
by the Company.

 

13 

 



 

12.              Security. To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust, or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

 

13.              Enforcement. The Company expressly confirms and agrees that it
has entered into this Agreement and assumes the obligations imposed on it hereby
to induce Indemnitee to serve, or continue to serve, as an officer or a director
of the Company. The Company acknowledges that Indemnitee is relying upon this
Agreement in serving or continuing to serve as an officer or a director of the
Company.

 

14.              Severability. The invalidity or unenforceability of any
provision hereof will in no way affect the validity or enforceability of any
other provision. Without limiting the generality of the foregoing, this
Agreement intends to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws. If any provision hereof conflicts
with any applicable law, such provision will be deemed modified, consistent with
the aforementioned intent, to the extent necessary to resolve such conflict.

 

15.              Modification and Waiver. No supplement, modification,
termination, or amendment of this Agreement will be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement will be deemed or will constitute a waiver of any other
provisions hereof (whether or not similar) nor will such waiver constitute a
continuing waiver.

 

16.              Notice by Indemnitee; Defense of Claims. Indemnitee agrees
promptly to notify the Company in writing upon being served with or otherwise
receiving any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Company will not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement unless, and only to the extent that, the Company is actually and
materially prejudiced as a direct result of such delay or failure. The Company
will be entitled to participate in the defense of any Proceeding giving rise to
a claim for indemnification hereunder at its own expense and, except as
otherwise provided below, to the extent the Company so wishes, it may assume the
defense thereof with counsel reasonably satisfactory to Indemnitee. After notice
from the Company to Indemnitee of its election to assume the defense of any such
Proceeding, the Company will not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently directly incurred by Indemnitee in
connection with Indemnitee’s defense of such Proceeding other than reasonable
costs of investigation or as otherwise provided below. Indemnitee will have the
right to employ Indemnitee’s own legal counsel in such Proceeding, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense will be at Indemnitee’s own expense; provided,
however, that if (a) Indemnitee’s employment of its own legal counsel has been
authorized by the Company, (b) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Proceeding, (c) after a Change in Control, Indemnitee’s employment of
Indemnitee’s own counsel has been approved by the Independent Counsel, or (d)
the Company will not in fact have employed counsel to assume the defense of such
Proceeding, then Indemnitee will be entitled to retain Indemnitee’s own separate
counsel and all Expenses related to such separate counsel will be borne by the
Company.

 

14 

 



 

17.              Notices. All notices and other communications given or made
under this Agreement will be in writing and will be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when confirmed by a
non-automated reply if sent by electronic mail, or (c) when received or delivery
is refused by the recipient when sent by registered or certified mail, return
receipt requested, postage prepaid, or via a nationally recognized overnight
courier. All communications will be sent:

 

(a)               To Indemnitee at the address set forth below Indemnitee’s
signature hereto.

 

(b)               To the Company at:

TherapeuticsMD, Inc.

951 Yamato Road, Suite 220

Boca Raton, Florida 33431

Attention: General Counsel

 

or to such other address as may have been provided to Indemnitee by the Company
or to the Company by Indemnitee.

 

18.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Agreement. Executed counterparts may
be delivered by electronic transmission and will be deemed an original, but all
of such counterparts together will constitute the same instrument.

 

19.              Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and will not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

20.              Successors and Assigns. The terms of this Agreement will be
binding upon the Company and its successors and assigns and will inure to the
benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors, administrators, and other legal representatives.

 

15 

 

 



21.              Governing Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties will be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement (other than an arbitration under Section 8) will
be brought in the appropriate court of the State of Nevada (the “Nevada Court”),
and not in any other state or federal court in the United States of America or
any court in any other country, (b) consent to submit to the exclusive
jurisdiction of the Nevada Court for purposes of such action or proceeding, (c)
waive any objection to the laying of venue of any such action or proceeding in
the Nevada Court, (d) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Nevada Court has been brought in an
improper or inconvenient forum, and (e) appoint, to the extent such party is not
otherwise subject to service of process in the State of Nevada, Paracorp
Incorporated, 318 N. Carson St., Ste. 208, Carson City, Nevada 87901, as its
agent in the State of Nevada for acceptance of legal process in connection with
any such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of Nevada.

 

22.              Entire Agreement. This Agreement, and any exhibits or schedules
attached hereto, constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
with regard to the subjects hereof. No party hereto will be liable or bound to
any other party in any manner with regard to the subjects hereof or thereof by
any warranties, representations or covenants except as specifically set forth
herein.

 

(Signature page to follow)

 

16 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

THERAPEUTICSMD, INC.

  By:     Name:     Title:         INDEMNITEE





        Name:  

  

[Signature Page to Indemnification Agreement] 